Matter of Nicholas P. (Commissioner of N.Y. State Off. of Mental Health) (2016 NY Slip Op 06082)





Matter of Nicholas P. (Commissioner of N.Y. State Off. of Mental Health)


2016 NY Slip Op 06082


Decided on September 21, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 21, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON, JJ.


2015-09944
 (Index No. 150028/08)

[*1]In the Matter of Nicholas P. (Anonymous), appellant;
andCommissioner of New York State Office of Mental Health, respondent.


Mental Hygiene Legal Service, Mineola, NY (Michael Neville, Deborah P. Mantell, and Dennis B. Feld of counsel), for appellant.
Eric T. Schneiderman, Attorney General, New York, NY (Anisha S. Dasgupta and Matthew W. Grieco of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to CPL 330.20(9) for a subsequent retention order, Nicholas P. appeals, by permission, from an order of the Supreme Court, Orange County (Bartlett, J.), dated June 3, 2015, which, after a hearing, found that he currently suffers from a dangerous mental disorder as that term is defined in CPL 330.20(1)(c) and directed his continued retention for a period not to exceed two years from the date of expiration of a fifth subsequent retention order.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
In 2007, the County Court, Schenectady County, accepted the appellant's plea of not responsible by reason of mental disease or defect to various criminal charges. As a result, the appellant has been in the custody of the Commissioner of the New York State Office of Mental Health (hereinafter the Commissioner), pursuant to Criminal Procedure Law § 330.20, based upon a finding that he was dangerously mentally ill (see  CPL 330.20[1][c]). In 2015, while the appellant was confined to a secure psychiatric facility for treatment (see  CPL 330.20[1][b]; [6]) pursuant to a fifth subsequent retention order, the Commissioner applied for a subsequent retention order. In an order dated June 3, 2015, the Supreme Court, Orange County, after a hearing, found that the appellant continued to suffer from a dangerous mental disorder as that term is defined in CPL 330.20(1)(c), and authorized the continued custody of the appellant for care and treatment for a period not to exceed two years from the date of expiration of the fifth subsequent retention order. The appellant appeals, by permission, from the order dated June 3, 2015, arguing that the court erred in finding that he still had a dangerous mental disorder requiring retention in a secure facility. He contends that the court should have issued a transfer order directing that he be moved to a non-secure psychiatric center.
During the pendency of this appeal, the Supreme Court, Orange County, issued an order dated June 8, 2016, finding that the appellant does not currently suffer from a dangerous mental disorder and directing that he be transferred to a non-secure psychiatric center. Contrary to [*2]the appellant's contentions, this case does not warrant the invocation of the exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne,  50 NY2d 707, 714-715). Accordingly, this appeal must be dismissed as academic.
RIVERA, J.P., LEVENTHAL, HINDS-RADIX and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court